NUMBER 13-18-00487-CV

                              COURT OF APPEALS

                      THIRTEENTH DISTRICT OF TEXAS

                        CORPUS CHRISTI - EDINBURG


                     IN RE LONE STAR NATIONAL BANK


                      On Petition for Writ of Mandamus.


                                       ORDER

          Before Justices Rodriguez, Contreras, and Benavides
                           Per Curiam Order

      Relator Lone Star National Bank filed a petition for writ of mandamus and motion

for emergency temporary relief in the above cause on September 6, 2018. Through this

original proceeding, relator seeks to compel the trial court to: (1) vacate an August 31,

2018 order requiring International Bank of Commerce to deposit funds into the registry of

the court and allowing Armando Gomez to withdraw the funds; and (2) issue an order

dismissing the underlying lawsuit in accordance with the motions for nonsuit filed by

relator and International Bank of Commerce.        Through its motion for emergency
temporary relief, relator seeks to stay the August 31, 2018 order pending resolution of

this original proceeding.

       The Court, having examined and fully considered the motion for emergency

temporary relief, is of the opinion that the motion should be granted. The motion for

emergency temporary relief is GRANTED and the trial court’s order of August 31, 2018

is ordered STAYED pending further order of this Court, or until the case is finally decided.

See TEX. R. APP. P. 52.10(b) (“Unless vacated or modified, an order granting temporary

relief is effective until the case is finally decided.”).

       The Court requests that the real parties in interest, International Bank of

Commerce and Armando Gomez, or any others whose interest would be directly affected

by the relief sought, file a response to the petition for writ of mandamus on or before the

expiration of ten days from the date of this order. See id. R. 52.2, 52.4, 52.8.

       IT IS SO ORDERED.

                                                                      PER CURIAM

Delivered and filed the
6th day of September, 2018.




                                                 2